
	

114 HR 2863 IH: Secure Legal Services for Veterans Act
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2863
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2015
			Mr. Rooney of Florida (for himself, Ms. Bordallo, Mr. Walz, Mr. Brady of Pennsylvania, and Mr. Rigell) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit unrecognized individuals from charging fees for
			 legal services provided to veterans related to appeals before the
			 Department of Veterans Affairs or the Board of Veterans’ Appeals, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Secure Legal Services for Veterans Act. 2.Prohibition of unrecognized individuals charging fees for legal services provided to veterans related to appeals claims before the Department of Veterans Affairs (a)In generalSection 5904(a)(6) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
					(F)
 (i)An individual who is not recognized as an agent or attorney under this section may not directly or indirectly solicit, contract for, charge, receive, or attempt to solicit, contract for, charge, or receive any fee or compensation for services rendered in the preparation, presentation, or prosecution of an appeal before the Department or the Board of Veterans’ Appeals.
 (ii)Whoever violates this subparagraph shall be fined in accordance with title 18, imprisoned for not more than one year, or both.
 (iii)There is established in the General Fund of the Treasury a fund to be known as the TBI Research and Initiatives Fund. Amounts collected for violations of this subparagraph shall be deposited in the fund and shall remain available to the Secretary without fiscal year limitation for traumatic brain injury research and initiatives..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and apply with respect to an act that occurs on or after that date.
			
